DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 are pending and have been examined below.

Priority
Examiner acknowledges Applicant’s claim for foreign priority under 35 USC 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/19/19 was/were filed before the mailing date of the current Office Action. The submission is in compliance with the provisions of 37 CRF 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 USC 103 as being unpatentable over US20180348775 ("Yu") in view of "An Overview of ResNet and its Variants" <https://towardsdatascience.com/an-overview-of-resnet-and-its-variants-5281e2f56035> ("Feng").

Claim 1
Yu discloses a method of controlling a vehicle (abstract, 0025 machine learning engine 103A to learn patterns in the received notifications that indicate one or more possible causes of received notification(s) of a changed driving parameter), the method comprising: 
obtaining vehicle control parameters of the vehicle (0020 Machine learning engine can train on the selected crowd source data for the selected control input parameter); 
obtaining an output value of a first model that receives the vehicle control parameters as input (0020 Machine learning engine can train on the selected crowd source data for the selected control input parameter and can determine one or more causes for changes to the selected control input parameter over the large plurality of ADVs and determine a trend in changes to the selected control input parameter, 0025); 
transmitting, to a server, user driving information (0023 data analytics system that includes a machine learning engine 103A, a parameter updating module 103B, and a service interval module 103C. Each such module can be implemented in software, hardware, or a combination thereof. In an embodiment, modules 103A, 103B, and 103C comprise at least one hardware processor., 0021, 0031 Alternatively, the functionalities of servers 103-104 may be integrated with perception and planning system 110); 
receiving, from the server, vehicle control information optimized for controlling the vehicle determined based on the user driving information (0023 data analytics system that includes a machine learning engine 103A, a parameter updating module 103B, and a service interval module 103C. Each such module can be implemented in software, hardware, or a combination thereof. In an embodiment, modules 103A, 103B, and 103C comprise at least one hardware processor., 0021, 0031 Alternatively, the functionalities of servers 103-104 may be integrated with perception and planning system 110, 0025 machine learning engine 103A to learn patterns in the received notifications that indicate one or more possible causes of received notification(s) of a changed driving parameter);
training the first model based on the vehicle control information (0020 server can select a control input parameter to train upon. The server can select, from crowd source data of a large plurality of ADVs, state analysis module records that indicate that the selected control input parameter was changed for an ADV. Machine learning engine can train on the selected crowd source data for the selected control input parameter and can determine one or more causes for changes to the selected control input parameter over the large plurality of ADVs and determine a trend in changes to the selected control input parameter., 0102);
controlling the vehicle by using the trained first model (0020 server can select a control input parameter to train upon. The server can select, from crowd source data of a large plurality of ADVs, state analysis module records that indicate that the selected control input parameter was changed for an ADV. Machine learning engine can train on the selected crowd source data for the selected control input parameter and can determine one or more causes for changes to the selected control input parameter over the large plurality of ADVs and determine a trend in changes to the selected control input parameter., 0102).
Yu fails to disclose that the output value of the first model is an intermediate output value; and that the user driving information comprises both the vehicle control parameters and the intermediate output value. However, Feng does disclose an output value and control of the vehicle based on training (0020). Furthermore, Feng teaches various machine learning architectures, including wherein the output value of the first model is an intermediate output value (Figure labeled a residual block, element F(x)); and that the user driving information comprises both the vehicle control parameters and the intermediate output value (Figure labeled a residual block, element F(x) + x, meaning the intermediate output value F(x) and the input value x). Examiner notes that Feng discloses several different types of architectures for machine learning models, readily applicable to Yu. Applicant's claimed invention recites a specific configuration, 
	Yu and Feng both disclose machine learning system. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Yu to include the teaching of Feng in order to train further layers in the model and improve performance of the model.

Claim 2
Yu discloses wherein the first model is configured to recognize a driving situation of the vehicle based on the vehicle control parameters (0036). Yu fails to disclose that the first model comprises a neural network including a plurality of layers. However, Yu does disclose machine learning for the vehicle control (0023). Furthermore, Feng teaches that the first model comprises a neural network including a plurality of layers (Figure labeled the ResNet architecture).
	See prior art rejection of claim 1 for obviousness and reasons to combine

Claim 3
 the ResNet architecture).
	See prior art rejection of claim 1 for obviousness and reasons to combine

Claim 4
The combination of Yu and Feng fails to explicitly disclose wherein the server comprises a second model based on a neural network, and wherein the second model is configured to output the vehicle control information optimized for controlling the vehicle determined based on the user driving information. However, as discussed in the rejection of claim 1, given the variety of variants in architectures provided in Feng and the various parameters provided throughout Yu, one of ordinary skill would have understood and found obvious the further refinement in which the server comprises a second model based on a neural network, and wherein the second model is configured to output the vehicle control information optimized for controlling the vehicle determined based on the user driving information.
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 5
The combination of Yu and Feng fails to explicitly disclose wherein the second model is trained by a zero-shot learning method. However, as discussed in the rejection of claim 
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 6
Yu discloses wherein the optimized vehicle control information comprises a parameter value input to the first model (0040 input parameters).

Claim 7
Yu discloses wherein the training comprises updating at least one layer of the first model based on the vehicle control information (0020, 0024 updating module).

Claim 8
Yu fails to explicitly disclose wherein the transmitting comprises: encrypting the vehicle control parameters and the intermediate output value; and transmitting, to the server, the encrypted vehicle control parameters and the intermediate output value. However, Yu does disclose transmitting, to a server, user driving information (0023 data analytics system that includes a machine learning engine 103A, a parameter updating module 103B, and a service interval module 103C. Each such module can be implemented in software, hardware, or a combination thereof. In an embodiment, modules 103A, 103B, and 103C comprise at least one hardware processor., 0021, 0031 Alternatively, the functionalities of servers 103-104 may be integrated with perception and planning system 110). Examiner notes that encryption of data to be transmitted was well-known before the effectively filing date of the invention. One of ordinary skill would have understood that as need for secure transmission of data arises in various vehicle control applications, encryption would have been a suitable method to employ. One of ordinary skill would have found it obvious wherein the transmitting comprises: encrypting the vehicle control parameters and the intermediate output value; and transmitting, to the server, the encrypted vehicle control parameters and the intermediate output value.

Claim 9
Yu discloses wherein the obtaining the vehicle control parameters comprises extracting the vehicle control parameters based on information of a driving environment of the vehicle (0036 Sensor system 115 may further include other sensors, such as a sonar sensor, an infrared sensor, a steering sensor, a throttle sensor, a braking sensor, and an audio sensor (e.g., microphone). An audio sensor may be configured to capture sound from the environment surrounding the autonomous vehicle 10).

Claim 10
Yu discloses wherein the obtaining the vehicle control parameters comprises obtaining the vehicle control parameters by using at least one of an image sensor, a radar, a  radar…LiDAR…camera).

Claim(s) 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20 
Claim(s) 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20 recite(s) subject matter similar to that/those of claim(s) 1, 1, 2, 3, 4, 5, 6, 7, 8, and 9, respectively, and is/are rejected under the same grounds.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663